El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
*44El demandante recurrido, Hiram Guadalupe Pérez, es-tudiante del Recinto de Río Piedras de la Universidad de Puerto Rico, ocupaba el cargo de representante estudiantil ante la Junta Universitaria de dicha institución educativa cuando, mediante carta de fecha 27 de abril de 1992, soli-citó del Presidente de la referida Universidad que le sumi-nistrara determinada documentación relativa a la situa-ción fiscal de la Universidad correspondiente a un período de ocho (8) años. En dicha carta, el recurrido no especificó razón alguna para la solicitud, así como tampoco el uso que pretendía darle a la documentación requerida ni el propó-sito que perseguía al así solicitarla^1)
El Presidente de la Universidad no contestó la carta, por lo que el recurrido Hiram Guadalupe Pérez volvió a solicitar de dicho funcionario, mediante una escueta carta de fecha 24 de junio de 1992, la documentación antes mencionada. En esta segunda ocasión, el recurrido tam-poco explicó la razón o el propósito de dicha solicitud. Ha-biendo corrido igual suerte dicha carta, el 7 de julio de 1992 la Leda. Jéssica Rodríguez Martín, como represen-tante legal del recurrido, le escribió al Presidente de la Universidad en solicitud de la mencionada documentación. *45En esta ocasión, se alegó que dicho funcionario universita-rio tenía el “deber ministerial” de proveer la información requerida, ello alegadamente al amparo de lo dispuesto por la Sec. 14.8 del Reglamento de la Universidad.
Esta tercera misiva obtuvo una reacción. Mediante carta de fecha 17 de julio de 1992, la Leda. Sonia Dávila, en su carácter de Presidenta Interina de la Universidad de Puerto Rico, denegó expresamente la solicitud del recurrido. Adujo, en primer lugar, que la disposición regla-mentaria en que se basaba la solicitud era inaplicable. Como segundo fundamento, expresó que la documentación requerida, de naturaleza fiscal, era del conocimiento del recurrido por razón de que éste, como miembro de la Junta Universitaria, “ha tenido amplia oportunidad de participar y examinar suficiente información relacionada con la Uni-versidad, sus gastos, y condición financiera ...”. Apéndice, pág. 28. A esos mismos efectos señaló, adicionalmente, que el recurrido había sido nombrado por el Consejo de Educa-ción Superior como miembro de la Comisión Evaluadora sobre Asuntos de Matrícula, por lo que había tenido la oportunidad de examinar “amplia e intensamente toda la documentación para constatar el uso de los recaudos por concepto del aumento en las tarifas de matrícula ...”. Id. Por último, la Presidenta Interina de la Universidad ex-presó como fundamento adicional para la denegatoria que resultaría muy oneroso para la Universidad la búsqueda y reproducción de la voluminosa documentación solicitada, referente la misma a un período de ocho (8) años.
Merece destacarse el hecho de que el 19 de julio de 1992 se celebró una reunión extraordinaria de la Junta Univer-sitaria con el propósito de considerar, y aprobar, el proyecto de presupuesto de la Universidad para el año fiscal 1992-1993. En dicha reunión participó el recurrido, quien fue uno de los miembros de la Junta que votó en contra de la aprobación del presupuesto. Su posición resultó derrotada.
*46Ello no obstante, el 26 de agosto de 1992 el Sr. Hiram Guadalupe Pérez radicó una “Solicitud de mandamus” ante el Tribunal Superior de Puerto Rico, Sala de San Juan. En la misma, en síntesis y en lo pertinente, alegó que, como representante de los estudiantes en la Junta Universitaria, y miembro ex officio del Senado Académico de la Universidad, tiene derecho a la referida documenta-ción con el fin de “pasar juicio sobre la situación financiera de la Universidad de Puerto Rico con el propósito de ayu-dar a la formulación del presupuesto de dicha institución pública” (Apéndice, pág.21), y que el Presidente de la Uni-versidad tiene el “deber ministerial” de proveer la mencio-nada documentación.
La parte demandada prontamente radicó una “moción solicitando desestimación y/o sentencia sumaria”. Petición, pág. 1. En la misma, y en adición a alegar que el Presi-dente de la Universidad no tenía el deber ministerial de proveer la información requerida, se planteó que el recurso radicado no resultaba procedente en derecho por cuanto existía otro recurso adecuado y eficaz a disposición del de-mandante, cual era la apelación o revisión de la decisión del Presidente ante el Consejo de Educación Superior, se-gún provisto por el Reglamento de Procedimientos Apela-tivos para el Sistema Universitario aprobado por el Con-sejo de Educación Superior en la Certificación 138, serie 1981-1982.
El tribunal de instancia, mediante “orden” de fecha 13 de octubre de 1992, declaró sin lugar la referida moción de desestimación y/o sentencia sumaria. En cuanto al primer planteamiento del demandado, dicho foro judicial, no obs-tante aceptar que la parte demandante no había citado ninguna disposición estatutaria o reglamentaria que obli-gara expresamente al demandado a proveer la información requerida por el demandante, determinó que en vista de lo resuelto en Hernández Agosto v. Romero Barceló, 112 *47D.P.R. 407 (1982), ello no constituía impedimento para ex-pedir el auto de mandamus .
En cuanto al segundo planteamiento de la parte deman-dada —la existencia de otro remedio al alcance del deman-dante para revisar la decisión del Presidente de la Univer-sidad— el tribunal de instancia se expresó de la siguiente manera:
[Por] las circunstancias particulares de este caso una apela-ción al Consejo no necesariamente sería adecuada y eficaz. En primer lugar, la apelación al Consejo no garantiza un remedio suficientemente rápido, pues dichas apelaciones con frecuencia tardan cantidad de tiempo en ser resueltas. (Enfasis suplido.) Apéndice, pág. 3.
En nota al calce, añadió:
Tomamos conocimiento judicial de ello, a la luz de nuestra repetida experiencia cuando nos llegan en revisión recursos contra decisiones del Consejo. Apéndice, pág. 3 esc. 1.
Por último, expresó el foro de instancia, en apoyo de su denegatoria, que "el derecho a la información en Puerto Rico es un derecho de orden constitucional, asunto sobre el cual los expertos no son las agencias administrativas sino los tribunales, por lo que no es particularmente importante el que se agoten los remedios administrativos antes de acu-dir” ante éstos. Apéndice, pág. 3.
Inconforme, el Presidente de la Universidad de Puerto Rico acudió ante este Tribunal —vía certiorari— en revi-sión de la referida “orden”. En el recurso que a esos efectos radicara, el peticionario Presidente de la Universidad de Puerto Rico le imputa al foro de instancia haber errado:
(a) .... al resolver que tomaba conocimiento judicial que una apelación al Consejo de Educación Superior no sería adecuada y eficaz y, por lo tanto, no procedía exigírsele al Demandante aquí recurrido, el agotamiento de dicho remedio administrativo disponible.
*48(b)... al resolver que el Demandante tenía legitimación activa para solicitar este auto de Mandamus.
(c) ... al resolver que ante las alegaciones de la demanda to-madas de la forma mas beneficiosa al demandante, hacían que procediera el recurso de mandamus solicitado. Petición, pág. 4.
Mediante Resolución de fecha 16 de octubre de 1992 le concedimos término a la parte demandante recurrida "para mostrar causa por la cual este Tribunal no deba ex-pedir el auto de certiorari radicado y dictar Sentencia re-vocatoria de la denegatoria de desestimación del Mandamus radicado En auxilio de nuestra jurisdicción, se ordenó la paralización de los procedimientos a nivel de ins-tancia hasta que otra cosa dispusiera este Tribunal.(2)
La parte demandante recurrida compareció en cumpli-miento de la mencionada Resolución. En su comparecencia aduce, en primer término, que el tribunal de instancia po-día tomar "conocimiento judicial” del hecho de que los re-cursos que se radican ante el Consejo de Educación Superior, en revisión de las decisiones del Presidente, tardan un largo período de tiempo en resolverse. Por otro lado, sos-tiene que la doctrina de agotamiento de remedios adminis-trativos no puede prevalecer sobre el derecho constitucio-nal que él tiene para obtener la información por él requerida. En tercer lugar, alega que él, como miembro individual de la Junta Universitaria, tiene capacidad jurí-dica (standing) para solicitar dicha información, y, por úl-timo, indica que él tiene gran interés en obtener la infor-mación que solicita, por las razones siguientes:
(1) él es un estudiante afectado por aumentos en la matrícula y cambios en las becas otorgadas a los estudiantes; (2) Como miembro de la Junta Universitaria tiene el deber de evaluar el presupuesto de la Universidad y por ende, la situación finan-ciera; (3) Como ciudadano tiene el interés de saber los porme-*49ñores de los gastos de los fondos públicos recibidos por la Universidad. Oposición a solicitud de certiorari, pág. 7.
La doctrina de agotamiento de remedios administrativos es una norma de autolimitación judicial de carácter consuetudinario y esencialmente práctico. Mediante ella, los tribunales discrecionalmente se abstienen de revisar una actuación de una agencia gubernamental hasta tanto la persona afectada agota todos los remedios administrativos disponibles, de forma tal que la decisión administrativa refleje la posición final de la entidad estatal. Rizvera v. E.L.A., 121 D.P.R. 582, 593 (1988). El objetivo de la doctrina es determinar la etapa en la cual el litigante puede recurrir a los tribunales, evitando así una intervención judicial innecesaria y a destiempo que interfiera con el cauce y desenlace normal del proceso administrativo. Delgado Rodríguez v. Nazario De Ferrer, 121 D.P.R. 347, 354—355 (1988). Su aplicabilidad depende de la posibilidad de que, a la luz de las circunstancias del caso y pericia particular de la agencia, la intervención judicial sea o no prematura. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 722-723 (1982).
En Rivera v. E.L.A., ante, pág. 595, señalamos que al posponer la etapa en que el litigante puede recurrir al tribunal se logra: (1) que la agencia concernida, antes de la intervención judicial, pueda desarrollar un historial com-pleto del asunto ante su consideración; (2) que la agencia pueda utilizar el conocimiento especializado de sus funcio-narios para adoptar las medidas correspondientes de con-formidad con la política pública formulada por la entidad, y (3) que la agencia pueda aplicar uniformemente sus po-deres para poner en vigor las leyes, rectificar oportuna-mente sus errores o reconsiderar el alcance de sus pronunciamentos. Al mismo tiempo, el Poder Judicial con- • serva la autoridad para intervenir en los momentos en que *50sea necesario para evitar un daño irreparable a una persona, facilitándose entonces la revisión judicial al tener los tribunales información más precisa sobre los fundamentos de la actuación gubernamental.
En términos generales, la determinación de la aplicación de la referida doctrina depende del balance entre los factores que operan en favor y en contra de la revisión judicial. Algunos de los factores que inclinan la balanza en favor de la preterición del requisito de agotamiento son: (1) que el dar curso a la acción administrativa haya de causar un daño inminente, material, sustancial y no teórico o especulativo; (2) que el remedio administrativo constituya una gestión inútil, inefectiva y que no ofrece un remedio adecuado, Vda. de Iturregui v. E.L.A., 99 D.P.R. 488, 491 (1970), y (3) que la posposición conlleve un daño irreparable al afectado. Vélez Ramírez v. Romero Barceló, ante, pág. 722; Sec. 4.3 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2173.(3)
No basta, por lo tanto, con que los remedios administrativos sean lentos para que se justifique la preterición del requisito de agotamiento. Se requiere también que éstos constituyan una gestión inútil e inefectiva o que produzcan un daño irreparable. Es necesario, además, que quien recurre al foro judicial alegando que debe prescindirse del requisito de agotamiento de remedios administrativos, señale hechos específicos y bien definidos, y los exponga de manera tal que le permita al tribunal evaluar la defensa del Estado. Rivera v. E.L.A., ante, pág. 596.
*51Resulta pertinente señalar que recientemente, en Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991), reiteramos lo expresado por este Foro en Vélez Ramírez v. Romero Barceló, ante, a los efectos de que la impugnación constitucional de actuaciones administrativas está sujeta a la norma de agotamiento y lo resuelto en First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426, 438-439 (1983), de que “[e]l mero hecho de invocar una cuestión constitucional no margina automáticamente el proceso administrativo. Aunque es a los tribunales a quienes compete toda interpretación constitucional, ello no implica que una simple alegación al efecto excluya el foro administrativo”. Expresamos, por último, en Mercado Vega v. U.P.R., ante, pág. 286, que “es doctrina firmemente establecida, que para que proceda un reclamo por la violación de un derecho garantizado constitucionalmente, a los fines de eludir el cauce administrativo, es necesario que se demuestre la existencia de un agravio de patente intensidad que justifique desviarse del mencionado cauce”. (Énfasis suplido.)
I-H h — i
Analizamos, en primer lugar, la validez de la determinación, del foro de instancia, de que en el caso de autos no era necesario agotar, los remedios administrativos, en vista de que tomaba conocimiento judicial de que dichos remedios no serían “suficientemente rápidos”. La Regla 11(A) de Evidencia, 32 L.P.R.A. Ap. IV, establece los dos (2) criterios bajo los cuales puede el tribunal tomar conocimiento judicial de hechos adjudicativos. Bajo el inciso (A)(1) de la Regla 11 (32 L.RR.A. Ap. IV), el tribunal puede tomar conocimiento de. hechos que son de conocimiento general dentro de la jurisdicción. Bajo el inciso (A)(2) de esta misma regla, 32 L.P.R.A. Ap. IV, el tribunal puede tomar conocimiento judicial de “hechos susceptibles de determinación inmediata y exacta” al recurrirse “a fuen-*52tes cuya exactitud no puede ser razonablemente cuestionada”. Regla 11(A) de Evidenciá, ante.
En Asoc. de Periodistas v. González, 127 D.P.R. 704, 714-715 (1991), resolvimos que un tribunal, bajo la citada Regla 11(A)(2), puede tomar conocimiento judicial de procedimientos celebrados y de sentencias o resoluciones dictadas en cualquier causa seguida ante el mismo tribunal o en cualquier otro tribunal dentro de la misma jurisdicción, por tratarse de hechos cuya comprobación o determinación puede efectuarse de forma exacta e inmediata con un mero examen del expediente judicial. Al así hacerlo, puede entenderse que se toma conocimiento judicial de todos los incidentes acaecidos en dicho proceso, y que generalmente están recogidos en autos. Asoc. de Periodistas v. González, ante, pág. 715.(4)
En el caso de autos, el tribunal de instancia se limitó a decir: “[Tjomamos conocimiento judicial de [que las apela-ciones al Consejo con frecuencia tardan gran cantidad de tiempo en ser resueltas], a la luz de nuestra repetida expe-riencia cuando nos llegan en revisión recursos contra deci-siones del Consejo”. Apéndice, pág. 3 esc. 1. Esto, natural-mente, no constituye un hecho de conocimiento general, por lo que no es aplicable el inciso (A)(1) de la Regla 11, ante. Aunque así no lo señaló expresamente, el tribunal de instancia obviamente utilizó el inciso (A)(2) de la Regla 11, ante. La fuente de la cual presuntamente surge el hecho del cual se tomó conocimiento judicial no fue identificada con precisión por el tribunal de instancia. Dicho foro pudo muy bien señalar los números de los casos o los nombres de las partes de los expedientes a los que hacía referencia. A pesar de que hemos resuelto que, como regla general, los expedientes judiciales son fuentes de confiable exactitud, *53la mejor práctica a seguir debe ser identificar los expedien-tes de manera que su exactitud pueda ser cuestionada.(5) Acoger como suficiente la mera mención, por parte del juez de instancia, de que en el pasado ha atendido casos que le llevan a determinar un hecho como cierto, no distaría mu-cho de permitirle la inaceptable práctica de tomar conoci-miento judicial de hechos adjudicativos que meramente le consten de conocimiento personal. Esta práctica es inacep-table bajo la citada Regla 11 por no cumplir con los requi-sitos de los incisos (A)(1) y(2), ante. Por similares razones, ha sido rechazada en la jurisdicción federal. Véase Storm Plastics, Inc. v. United States, 770 F.2d 148 (10mo Cir.1985).
Por otro lado, el hecho del cual toma conocimiento el tribunal de instancia no surge de manera inmediata o exacta de fuente alguna. Aun asumiendo que de algunos de los expedientes de recursos de revisión contra decisiones del Consejo de Educación Superior, atendidos en el pasado por el juez de instancia, surja que en ellos el procedimiento de apelación administrativo fue innecesariamente lento e ineficaz —por razón de que ello haya formado parte de las determinaciones de hecho o conclusiones de derecho, o así haya sido estipulado por las partes o porque surja del ex-pediente con meridiana claridad— de tales expedientes se podría constatar o tomar conocimiento judicial, única-mente y en lo pertinente, de que en tal o cual caso, con sus particulares hechos, el trámite administrativo dentro del sistema universitario fue uno lento e ineficaz. Como hemos visto, el tribunal de instancia va más allá; pretende tomar conocimiento judicial de algo que no ha ocurrido aún a base *54de una experiencia pasada que no ha sido constante. Lo que ha sido, en ocasiones, su experiencia en el pasado, aun cuando es posible que vuelva a repetirse, no necesaria-mente lo habrá de ser en el futuro. Permitirle al tribunal de instancia tomar conocimiento judicial de algo que no ha ocurrido y que podría no ocurrir, es decir, que no habrá de ocurrir necesariamente, sería pretender que la capacidad cognoscitiva de los jueces es superior a la de las demás personas. No podemos aprobar la idea, o práctica, de que por el mero hecho de ser juez se tiene acceso a conoci-miento que le está vedado a todo otro ser humano. Aun cuando estimamos altamente la capacidad de quienes inte-gran nuestra Judicatura, no podemos atribuirles caracte-rísticas sobrehumanas de pronosticar el futuro.
Resolvemos, en conclusión, que el tribunal de instancia erró al tomar conocimiento judicial, a base de los hechos específicos de algunos casos que en ocasión anterior estu-vieron ante su consideración, de que los procedimientos apelativos ante el Consejo de Educación Superior son, de por sí, remedios innecesariamente lentos e ineficaces, y concluir por tal razón que procedía en el presente caso la preterición del agotamiento de los remedios administrativos. Máxime, cuando el demandante nunca alegó hechos específicos que demostraran la urgencia de la información requerida y las razones que justificaban —en términos “del agravio de patente intensidad” sufrido por él — la preterición del cauce administrativo.
HH HH HH
El tribunal de instancia, en su Orden de 13 de octubre de 1992, aduce como segunda razón por la cual no es nece-sario el agotamiento de los remedios administrativos que "el derecho a la información en Puerto Rico es un derecho de orden constitucional, [y es un] asunto sobre el cual los expertos no son las agencias administrativas sino los *55tribunales”. Apéndice, pág. 3. Procede señalar que, con-forme las disposiciones de la See. 4.3 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, ante, el tribunal podrá relevar a un peticionario de tener que agotar los remedios administra-tivos “cuando se alegue la violación sustancial de derechos constitucionales”. Por otro lado, nuestra jurisprudencia ha señalado que uno de los factores que inclinan la balanza hacia la preterición del requisito de agotamiento de reme-dios administrativos es el que el asunto en cuestión sea uno estrictamente de derecho y no requiera unos conoci-mientos especiales de la agencia administrativa. Rivera v. E.L.A., ante, pág. 596.
En Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982), resolvimos que, como corolario del derecho a la libertad de expresión garantizado por la Primera Enmienda de la Constitución de los Estados Unidos, L.P.R.A., Tomo 1, y por el Art. II, Sec. 4 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, toda persona tiene derecho de acceso a información gubernamental. Sin embargo, también señalamos en dicho caso que este derecho no es uno absoluto y que debe ceder en casos de imperativo interés público. Soto v. Srio. de Justicia, ante, págs. 489 y 493.
La instrumentalidad u organismo administrativo del Estado en posición de establecer el interés público que pueda justificar limitaciones o excepciones al derecho de acceso a información es, en este caso, el Consejo de Educa-ción Superior de Enseñanza, organismo encargado de re-glamentar la Universidad de Puerto Rico. En ausencia de demostración de urgencia o daño inminente por parte del recurrido Hiram Guadalupe Pérez, somos del criterio que el foro judicial no debe enfrascarse, en esta etapa de los procedimientos, en consideraciones ad hoc de cuál informa-ción debe estar disponible o no para inspección por parte del recurrido. Esa tarea le corresponde, en primera instan-cia, al Consejo, ya sea por vía de la promulgación de pro-*56cedimientos —si no los hay— o poniendo en vigor los ya existentes, de forma que sea posible hacer el adecuado balance de intereses que es necesario para la determinación del alcance del derecho a la información solicitada. (6)
La solicitud de información del recurrido al Presidente de la Universidad podría ser irrazonable o excesiva, al punto de entorpecer las labores en la oficina de dicho fun-cionario o del funcionamiento general de la referida insti-tución universitaria. El Consejo está en mejor posición de saber cuáles habrán de ser las consecuencias prácticas de tal petición y las limitaciones que ellas puedan significar en el uso de los recursos de la Universidad. No permitir que el proceso administrativo corra su curso sería privar al Consejo de Educación Superior de la oportunidad de for-mular los criterios que, desde su perspectiva, deban regir los mecanismos y procesos de divulgación de información pública en la Universidad y establecer vías de acceso a ella, sin sacrificar excesivamente los procedimientos y recursos que le permiten a la Universidad llevar a cabo su finalidad académica. Una vez agotados los remedios administrati-vos, y formuladas por escrito las determinaciones de rigor, el foro judicial estará en mejor posición para ejercer su función revisora y adjudicar adecuadamente la controver-sia, esto en caso de que al concluir el trámite administra-tivo no se haya resuelto satisfactoriamente el problema.
En vista de que el demandante-recurrido tiene a su al-*57canee un remedio administrativo para revisar ante el Con-sejo de Educación Superior la decisión del Presidente de la Universidad de Puerto Rico; atendido lo dispuesto por el Art. 651 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3423;(7) en vista de la necesidad de la pericia del Con-sejo de Educación Superior para determinar el adecuado alcance del derecho a la información requerida vis-á-vis la posibilidad de justificadas limitaciones a ese derecho, y en vista de la ausencia de demostración de urgencia o daño inminente por parte del recurrido, resolvemos que no pro-cede la acción de mandamus radicada en el presente caso.
Por los anteriores fundamentos se dictará sentencia re-vocatoria de la orden recurrida, mediante la cual el foro de instancia denegó la desestimación de la acción de “mandamus” radicada por la parte recurrida, y, en su lugar, decla-rando con lugar la moción de desestimación radicada por la parte recurrente.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente y disidente, a la cual se unió el Juez Aso-ciado Señor Hernández Denton. El Juez Asociado Señor Alonso Alonso emitió un voto particular de conformidad.

(1) La documentación solicitada fue la siguiente:
(a) Informe Auditorías Internas y Externas (estados financieros);
(b) Informes Contralor;
(c) Respuestas de U.P.R. a los informes 1 y 2;
(ch) Presupuesto oficina del Presidente — desglosado por partidas;
(d) Gastos de representación de la oficina del Presidente (gasolina, tarjetas de crédito, etc.);
(e) Gastos de viaje de la oficina del Presidente, dietas, millajes, etc.;
(f) Contratos realizados (terceras personas), listado de contratistas, proyectos y costos de proyectos;
(g) Contratos profesionales (ej. guardias, relaciones públicas, asesores, etc.);
(h) Auspicios y Coauspicios (programas, actividades, escuelas, etc.);
(i) Presupuesto general U.P.R. por partidas;
(j) Informe de compras de equipo, propiedades, carros, etc.;
(k) Personal — incremento de éste, si alguno;
(l) Salarios del personal administrativo gerencial, incluyendo bonificaciones, compensaciones, ayudas económicas, etc.;
(11) Horas extras pagadas (a quién, por qué concepto).


(2) Surge de la referida Resolución que el “Juez Asociado señor Alonso Alonso proveería no ha lugar al recurso radicado en esta etapa de los procedimientos” y que el “Juez Asociado señor Negrón García no intervino”. Resolución de 16 de octubre de 1992.


(3) Esta sección de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico señala:
“El tribunal podrá relevar a un peticionario de tener que agotar alguno o todos los remedios administrativos provistos en el caso de que dicho remedio sea inade-cuado; o cuando el requerir en el balance de intereses no se justifica agotar dichos remedios, o cuando se alegue la violación sustancial de derechos constitucionales; o cuando sea inútil agotar los remedios administrativos por la dilación excesiva en los procedimientos; o cuando sea un asunto estrictamente de derecho y es innecesaria la pericia administrativa.” 3 L.P.R.A. sec. 2173.


(4) En Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991), sostuvimos la autoridad del tribunal de instancia para tomar conocimiento judicial del hecho de que algunos de los demandantes, en un pleito civil, habían sido citados a testificar en casos criminales.


(5) En Pueblo v. Flores Betancourt, 124 D.P.R. 867 (1989), señalamos, al tomar conocimiento judicial, que al momento de ser separado de la abogacía el apelante tenía pendiente ante este Tribunal dos casos disciplinarios por hechos no relaciona-dos con aquel recurso: una querella presentada por el Procurador General (Núm. CE-86-591), y la consideración de un informe de Conducta Profesional (Núm. MC-87-19). En Olivieri Morales v. Pierluisi, 113 D.P.R. 790 (1983), en que tomamos co-nocimiento judicial de que se habían presentado distintos recursos ante el Tribunal Supremo, acompañamos, en el esc. 1, una relación de tales casos.


(6) Conforme a lo resuelto en Ruiz Hernández v. Mahiques, 120 D.P.R. 80 (1987), y estando el Consejo de Educación Superior facultado por la Ley de la Universidad de Puerto Rico, 18 L.P.R.A. sec. 602(e)(5) y(6), para actuar como organismo reglamen-tador y adjudicador, éste podrá, en el curso de un procedimiento cuasijudicial de apelación de una decisión del Presidente de la Universidad, establecer normas de aplicación general que gobiernen a todas las personas situadas en similares circunstancias. Cualquier reglamentación o formulación de criterios por parte de la Universidad deberá satisfacer adecuadamente los requisitos de validez constitucional establecidos en United States v. O’Brien, 391 U.S. 367, 377 (1968), y adoptados en nuestra jurisdicción en Soto v. Srio. de Justicia, 112 D.P.R. 477, 495 (1982); a saber: (1) caer dentro del poder constitucional del Gobierno; (2) propulsar un interés guber-namental importante o sustancial; (3) que el interés gubernamental no esté relacio-nado con la supresión de la libre expresión, y (4) que la restricción concomitante del derecho a la libre expresión no sea mayor que la esencial para propulsar dicho interés.


(7) El citado Art. 651 del Código de Enjuaciamiento Civil, 32 L .P.R.A. see. 3423, establece, en relación con el auto de mandamus, que el mismo “no podrá dictarse en los casos en que se encuentre un recurso adecuado y eficaz en el curso ordinario de la ley...”.